DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the amendment filed 30 June 2022. It is noted that this application is a Continuation of Patent Application Serial No. 13/408,968 filed 29 February 2012, now United States Patent No. 10,282,689. Claims 1, 4, and 16 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112

[3]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention has/have been overcome by the amendments to the subject claims and is/are withdrawn.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 as presented by amendment recites “...wherein the workflow start event, the workflow component start event, the workflow component end event, and the workflow end event, are instructed to be automatically generated by the configurable workflow service without any action to generate the workflow start event, the workflow component start event, the workflow component end event and the workflow end event specified in the workflow...”. The noted limitation indicates that the configurable workflow service instructs events to be generated. However, it is unclear what functional element is receiving the instruction to generate the recited events. While a programmed processor or other suitable/functional system component could be instructed to automatically generate an event in a monitored workflow, it is not clear how an event itself can receive or be instructed to be generated. 


Claim 4 further recites “...without any action to generate the workflow start event, the workflow component start event, the workflow component end event and the workflow end event specified in the workflow...” as presented in claim 1. However, the start, end, and component events are not introduced in the preceding limitations of claim 4, as is the case in claim 1. Accordingly, the reference to “...the workflow start event, the workflow component start event, the workflow component end event and the workflow end event...” lacks antecedent basis.

Independent claims 4 and 16, when analyzed in the manner described above with respect to claim 1, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-3, 5-15, and 17-20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

NOTE: For purposes of applying/withdrawal of art, Examiner assumes the following in interpreting the above noted limitations in light of the supportive disclosure: (1) The defined workflow is executed by a computing node/system of the workflow service in accordance with the disclosure associated with Fig. 1, and (2) a computing component of the workflow service is instructed by the service to generate the event data structure in response to detecting the event(s) and (3) a determination that one or more subscriber specified start or end event data object has been generated triggers the initiation of the specific computer-implemented actions coordinated with the running defined workflow. 

However, Examiner’s interpretation is not clear form the claims are presented and appropriate correction/clarification is required. However, Examiner submits that the interpretation appears to be aligned with the supportive disclosure and appears to be consistent with Applicant’s remarks directed to the amended limitations.      

Claim Rejections - 35 USC § 103

[5]	Previous rejection(s) of claims 1-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bantz et al. (United States Patent Application Publication No. 2002/0120484) in view of Homsi (United States Patent No. 7,065,493), and further in view of Aziz et al. (United States Patent Application Publication No. 2006/0074714) have been overcome by the amendments to the subject claims and is are withdrawn (NOTE: withdrawal of the rejections under 35 U.S.C. 103 is dependent on Examiner’s interpretation of the amended limitations presented above in the rejection under 35 U.S.C. 112b).


Double Patenting

[6]	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,282,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, constitute a redrafting/reorganization of the subject matter of the claims of the ‘689 patent. Specifically, each of the limitations of pending claims 1-20, as originally filed, align with/are present in one or more of claims 1-21 of the issued ‘689 Patent. Claims 1-20 as originally filed are distinguished from claims 1-21 of the issued patent solely by reordering of claim limitations and omitting limitations from the issued claims. 

Response to Remarks/Amendment

[7]	Applicant's remarks filed 30 June 2022 have been fully considered and are addressed as follows:  

[i]	In response to rejection(s) of claim(s) 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,282,689 as maintained the previous Office Action mailed 31 March 2022, Applicant reiterates concerns that the rejection is premature as no claims have been allowed.

Examiner also agrees that no claims have been indicated allowable other than potential concerns of double patenting. However, Examiner further notes that amendments to clarify the elements identified in the maintained rejection under 35 U.S.C. 112(b) presented above will serve to overcome the only other remaining rejection of the claims. Accordingly, Examiner respectfully notes that Applicant continues to contend that the claims are not reasonably rejected under the non-statutory double patenting but has failed to identify one or more claim limitations which depart from the issued claims that is/are not addressed by Examiner’s rationale provided above.  

Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al., ADAPTIVE COMPUTER SEQUENCING OF ACTIONS, United States Patent Application Publication No. 2013/0085799, paragraphs [0048]-[0052]: Relevant Teachings: Zhang et al. discloses a system and method which includes monitoring business processes including event monitoring under specified event subscriptions. The events specifically include start, end, and sub-process related events. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683